DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101

The following is a quotation of 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are system claims; however they lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. As such, they fail to fall within a statutory category.

Claims 1-12 are allowable.

Claims 13-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101.

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   U.S. Patent Documents:  
US 20160086260 A1	     VERMEULEN; ALLAN HENRY et al.
US 20170286525 A1      Li; Li et al.
US 20160210602 A1	    SIDDIQUE; M.A. Sami et al.
US 20060092861 A1	Corday; Christopher et al.
US 20140075004 A1	      VAN DUSEN; DENNIS A. et al.
US 6400996 B1	Hoffberg; Steven M. et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K CHAU whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday – Friday 7:30am-4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/DUNG K CHAU/Primary Examiner, Art Unit 2153